Case: 13-14338   Date Filed: 04/18/2014     Page: 1 of 4


                                                      [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 13-14338
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 6:12-cv-00223-GAP-DAB



POLLY R. GRANGER,
THOMAS E. GRANGER,
her husband,

                                              Plaintiffs - Appellants,

                                versus




KELLY C. WILLIAMS,
JENNIFER SHAFFER,
KEVIN THERIAULT,
MICHAEL BROUILLETTE,

                                              Defendants - Appellees.

                     ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                   ________________________

                           (April 18, 2014)
                  Case: 13-14338       Date Filed: 04/18/2014      Page: 2 of 4


Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:


       Plaintiffs were arrested by defendants Williams, Shaffer and Theriault, all

City of New Smyrna Beach police officers, for violating Fla. Stat. § 856.011(3),

Disorderly Intoxication. Plaintiffs thereafter brought this fifteen-count lawsuit

against those three defendants and Officer Michael Brouillette and the City of New

Smyrna Beach asserting federal and state law claims. 1 The federal claims were

brought against Williams, Shaffer and Theriault in Counts I through IX of the

complaint and against the City in Count XV under 42 U.S.C. § 1983 based on their

alleged infringement of plaintiffs’ rights under the First and/or Fourth

Amendments (and presumably under the Fourteenth Amendment) to the United

States Constitution. The state law claims were brought against Williams, Theriault

and Brouillette in Counts X through XIV. 2

       On motion for summary judgment, the District Court, in an order entered on

August 19, 2013, held that the four police officers were entitled to qualified

immunity, and dismissed plaintiffs’ § 1983 claims against them. The court

declined to exercise pendent jurisdiction over the state law claims and accordingly

dismissed them without prejudice—thus appearing to conclude the case. But the

       1
         The District Court had jurisdiction over these claims under 28 U.S.C. § § 1331 and §
3443, and the state law claims under 28 U.S.C. § 1367.
       2
           Brouillette was named as a defendant only in Count XIV, a state law claim for slander.
                                                 2
              Case: 13-14338     Date Filed: 04/18/2014    Page: 3 of 4


court overlooked one federal claim in the case, a claim the court’s order did not

mention: Count XV, a Fourth Amendment claim against the City.

      Plaintiffs appeal the District Court’s dismissal of the § 1983 claims against

the four officers, Williams, Shaffer, Theriault and Brouillette, and the court’s

dismissal of the state law claims. Although the court’s August 19, 2013, order

appears to have disposed of all of plaintiffs’ claims, it did not; Count IV remains.

What is before us is an appeal of the court’s order appearing to grant the four

officers summary judgment on the grounds of qualified immunity. Since plaintiffs

did not bring a § 1983 claim against Brouillette however, what we have is an order

granting Williams, Shaffer and Theriault summary judgment on the basis of

qualified immunity. We have jurisdiction to review that order. “[A] district

court’s denial of a claim of qualified immunity, to the extent that it turns on an

issue of law, is an appealable ‘final decision’ within the meaning of 28 U.S.C.

§ 1291 notwithstanding the absence of a final judgment.” Mitchell v. Forsyth, 472
U.S. 511, 530, 105 S. Ct. 2806, 2817, 86 L. Ed. 2d 411 (1985).

      We have thoroughly considered plaintiffs’ arguments for the reversal of the

District Court’s qualified immunity rulings. We find that their arguments lack

merit; for, as the District Court correctly concluded, the “Officers had arguable

probable cause to arrest Plaintiffs for being involved in an altercation.” Order at

7.


                                           3
                Case: 13-14338        Date Filed: 04/18/2014       Page: 4 of 4


       The District Court’s judgment is affirmed to the extent that it grants

defendants Williams, Shaffer and Theriault qualified immunity on the federal

claims. The judgment is vacated with respect to the dismissal of the state law

claims. The case is remanded for consideration of the Count XV § 1983 claim

against the City and the state law claims. 3

       AFFIRMED, in part; VACATED and REMANDED, in part.




       3
           We of course intimate no view as to the court’s discretionary exercise of § 1367
jurisdiction over the state law claims once it has ruled on the sufficiency of the Count XV claim
against the City.
                                                4